DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 8 recites “a substrate” on which the LED’s are disposed upon. However, it is not clear to the Examiner how this substrate is different from the substrate the LED assembly already has from claim 1.
Claim 9 recites the limitation "the substrate" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is not clear to the Examiner if the substrate being referred back to is the one claim 9, or claim 8, or claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Windom et al. (US 2016/0033107).
Regarding independent claim 1, Windom (‘107) teaches figures 2 and 6B and throughout the text, a portable lighting apparatus (100), comprising: an LED assembly comprising a substrate (108) and a plurality of LEDs (110a-110b) disposed 5thereon, wherein the plurality of LED’s comprises a first plurality of LED’s (110a) having a first power rating and a second plurality of LED’s (110b) having a second power rating; a power source (not shown) coupled to the LED assembly and a control module (not shown), the control module configured to selectively power the first plurality of LED’s and the second plurality of LED’s (see paragraph 0023);  10a lens (104) disposed about the LED assembly, said lens having a first portion (106a) corresponding to the first plurality of LEDs and a second portion (106b) corresponding to the second plurality of LEDs.

Regarding claim 3, Windom (‘107) teaches the geometry of the first 20portion of the lens is different than the geometry of the second portion of the lens.  

Regarding claim 5, Windom (‘107) teaches the first portion of the lens has a height that is greater than a second portion of the lens (see figure 5A).  
Regarding claim 6, Windom (‘107) teaches the geometry of the first 30portion of the lens is concave (see figure 5A).  
Regarding claim 7, Windom (‘107) teaches the first plurality of LEDs are disposed within a first area that is at least partially enclosed by a second area, wherein the second plurality of LEDs are disposed within the second area.  
Regarding claim 8, Windom (‘107) teaches the LEDs are disposed about a substrate forming an LED assembly.

Claims 11, 12, 16, and 21 is rejected under 35 U.S.C. 102a1 as being anticipated by Belliveau (US 6,357,893).
Regarding independent claim 11, Belliveau (‘893) teaches in figure 2B and the corresponding text portable lighting (110) apparatus, comprising:  20a housing (124); an LED assembly having a center disposed about the housing, said assembly comprising a first plurality of LEDs (112a-f) disposed about a flexible substrate (112) having a first power rating and a second plurality of LEDs having a second power rating (the LED’s can have the brightness varied) disposed about the flexible substrate, wherein each of the first power rating is different than the 25second power rating and wherein each of the first plurality of LEDs and each of the second plurality of LEDs have a top face; a 

Regarding claim 12, Belliveau (‘893) teaches the flexible substrate 5approximates the shape of a dome and is curvilinear in a first direction and a second direction, the first direction being normal to the second direction (figure 2B).

Regarding claim 16, Belliveau (‘893) teaches the distance between the lens 20and the LED assembly is adjustable (the substrate is adjustable, see column 11, lines 35+).

Regarding independent claim 21, Belliveau (‘893) teaches in figure 2B and the corresponding text a portable lighting apparatus (110), comprising:  15an elongate housing (124) having a distal end, a proximal end, and an axial direction; a chip-on-board LED assembly comprising a substrate (112) and a plurality of LEDs (112a-f), the chip-on-board LED assembly being disposed in a void (no number) within the housing and being configured to propagate a beam of light (140a-f) in a direction parallel 20with the axial direction of the housing; a power source (122-123) disposed within the housing, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Windom et al. (US 2016/0033107), of record.
Regarding claim 2, Windom (‘107) teaches all of the claimed limitations except for the claimed power ratings.
However, Windom (‘107) clearly is concerned with a dual light with different intensities. This is evidenced by the use of a spot beam and/or a flood beam and elements to focus and shape the beams. The actual power rating is a matter of obvious choice in design based upon the intended use. The Windom reference teaches that the lighting device can be portable or in a moving vehicle, both of which could have varying power ratings.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Windom et al. (US 2016/0033107), of record, in view of Belliveau (US 6,357,893).
Regarding claim 9, Windom (‘107) teaches all of the claimed limitations except for the first plurality of LEDs are disposed about a substrate forming a first LED subassembly and the second 10plurality of LEDS are disposed about the substrate forming a second LED subassembly.
Further regarding claim 9, Belliveau (‘893) teaches in figure 3B and the corresponding text, a portable light comprised of, in part, the first plurality of LEDs are disposed about a substrate forming a first LED subassembly and the second 10plurality of LEDS are disposed about the substrate forming a second LED subassembly (the substrate 212 and the subassembly part  252a) for the purpose of focusing the emitted light.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the subassemblies of Belliveau in the light of Windom for the purpose of focusing the emitted light.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Windom et al. (US 2016/0033107), of record, in view of Osterhout et al. (US 8,104,915).
Regarding claim 10, Windom (‘107) teaches all of the claimed limitations except for the substrate further comprises a support component disposed about a face of the substrate adjacent the 15first plurality of LEDs or the second plurality of LEDs, wherein the support component comprises a temperature sensor, a current controller, or a resistance controller.
Further regarding claim 10, Osterhout et al. (‘915) teaches in figures 1 and, a flashlight comprised of, in part, a plurality of LED’s, circuit substrate (not shown), and a circuit (200) comprised of a temperature sensor and a current monitor for the purpose of controlling the output voltage of the light.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the substrate and circuit control of Osterhout in the light of Windom for the purpose of controlling the output voltage of the light.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over, Belliveau (US 6,357,893) of record, in view of Windom et al. (US 2016/0033107), of record.

Further regarding claim 13, Windom (‘107) teaches in figure 2 and the corresponding text a portable light comprised of, in part, the lens (104) is plano-convex or concavo-convex for the purpose of focusing the light.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lens of Windom to replace the lens of Belliveau for the purpose of focusing the light.

Regarding claim 14, Windom (‘107) teaches the lens has a first portion corresponding to the first plurality of LEDs and a second portion corresponding to the second plurality of LEDs.  
The reason for combining is the same as for claim 13 above.

15 	Regarding claim 15, Windom (‘107) teaches the first portion of the lens has a first focal length and the second portion of the lens has a second focal length, the first focal length being different than the second focal length.
The reason for combining is the same as for claim 13 above.


Regarding independent claim 17, Belliveau (‘893) teaches method of propagating light from a portable lighting device, comprising: providing power (batteries) to an LED assembly, said LED assembly comprising a substrate (112) 25and a plurality of LEDs 
Belliveau (‘893) does not specifically teach propagating light from the first plurality of LEDs through a first portion of a lens 30disposed coaxially with the LED assembly to form a first beam of light having a first pattern; and propagating light from the second plurality of LEDs through a second portion of 21Thorpe North & Western, LLP Attorney Docket No. 2945-328.NPthe lens to form a second beam of light having a second pattern.  
Further regarding claim 17, Windom (‘107) teaches in figure 2 and 6 a portable light comprised of, in part, the first plurality of LEDs through a first portion of a lens (104) 30disposed coaxially with the LED assembly to form a first beam of light having a first pattern (106a); and propagating light from the second plurality of LEDs through a second portion of 21Thorpe North & Western, LLP Attorney Docket No. 2945-328.NPthe lens to form a second beam of light having a second pattern (106b), for the purpose of controlling the focusing the emitted light.
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the lens of Windom to replace the lens of Belliveau for the purpose of controlling the focusing of the light.




The reason for combining is the same as for claim 18 above.

Regarding claim 19, Windom (‘107) teaches the step of providing power to the first plurality of LEDs and the second plurality of LEDs simultaneously. 
The reason for combining is the same as for claim 18 above.

 
10 	Regarding independent claim 20, Belliveau (‘893) teaches adjusting the distance between the lens and the LED assembly to adjust the pattern of the first beam of light and the second beam of light (the substrate is adjustable, see column 11, lines 35+).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879